Case 1:10-cr-00087-AMD Document 227 Filed 03/31/21 Page 1 of 26 PageID #: 4632




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
------------------------------------------------------------X
DONTAE SEBBERN,

                          Petitioner,                               MEMORANDUM
                                                                    DECISION AND ORDER
                  -against-                                         10-cr-00087 (AMD)

UNITED STATES OF AMERICA,

                           Respondent.
------------------------------------------------------------X

ANN M. DONNELLY, United States District Judge:

          The pro se petitioner, Donte Sebbern, petitions for a writ of habeas corpus pursuant to 28

U.S.C. § 2255. (ECF No. 199.) On December 21, 2012, a jury convicted the petitioner of

racketeering, racketeering conspiracy, murder in aid of racketeering, conspiracy to commit

murder in aid of racketeering, unlawful use and discharge of a firearm, being a felon in

possession of a firearm, conspiracy to distribute cocaine and cocaine base, and possession of

narcotics with intent to distribute. 1 (ECF No. 195.) The Honorable Sandra L. Townes sentenced

the petitioner to life imprisonment on each of the three top counts of the indictment—

racketeering, racketeering conspiracy and murder in aid of racketeering—with lesser sentences

on the remaining counts. 2 (Id. at 3.) The Second Circuit affirmed his conviction on December

16, 2015, United States v. Sebbern, 641 F. App’x 18 (2d Cir. 2015) (summary order), and the

Supreme Court denied a timely petition for writ of certiorari on October 3, 2016, Sebbern v.

United States, 137 S. Ct. 280 (mem). 3



1
    The jury acquitted the petitioner of using a firearm in connection with the drug trafficking conspiracy.
2
    The case was reassigned to me on February 21, 2018.
3
    I denied the petition of the co-defendant, Dexter Waiters, on July 13, 2020. See Waiters v. United
    States, 472 F. Supp. 3d 7 (E.D.N.Y. 2020).
Case 1:10-cr-00087-AMD Document 227 Filed 03/31/21 Page 2 of 26 PageID #: 4633




          In seeking habeas relief, the petitioner claims that Judge Townes’ jury instructions in

connection with the Racketeer Influenced and Corrupt Organizations (“RICO”) charge and on

possession with intent to distribute were incorrect, and that his sentence was excessive. He also

says that his trial and appellate lawyers were ineffective, and that his firearms conviction was

improper based on the Supreme Court’s recent decision in United States v. Davis. (ECF No.

199.) The Government opposes. (ECF No. 209.) For the reasons that follow, the petition is

denied.

                                             BACKGROUND

     I.   Overview 4

          In 2009, the petitioner was a member of the Gorilla Bloods, a subset of the national

Bloods street gang. He sold cocaine and crack from co-defendant Dexter Waiters’ home in Port

Richmond, Staten Island. On November 7, 2009, Waiters shot and killed Jermaine Dickersen, a

high-ranking member of a different subset of Bloods based in the Arlington neighborhood of

Staten Island. Police arrested the petitioner and Waiters as they fled from the murder scene in a

car riddled with bullet holes; both were wearing military-grade bulletproof vests and carrying

guns.

    II.   The Trial

          The petitioner and Waiters went to trial before Judge Townes and a jury in December of

2012. (ECF Nos. 128-32, 147-50.) The Government’s evidence at trial included the testimony

of nine civilian witnesses, including three former Bloods, multiple state and federal law




4
    Because the petitioner was convicted, I summarize the facts in the light most favorable to the verdict.
    Garbutt v. Conway, 668 F.3d 79, 80 (2d Cir. 2012).

                                                       2
Case 1:10-cr-00087-AMD Document 227 Filed 03/31/21 Page 3 of 26 PageID #: 4634




enforcement officers, experts in ballistics and DNA, and a medical examiner. 5 The evidence

established the following facts:

          During the early 2000s, the petitioner and Derek Waiters sold drugs in Staten Island.

Waiters joined the Gorilla Bloods gang, a “set” within the “Stone Nation” faction of the national

Bloods street gang, while he was in prison. At the time of his release in 2008, Waiters was a

high-ranking member of the gang, and inducted others from his Port Richmond neighborhood,

including the petitioner, Earl Mangen, Anthony Johnson, Elvis Byrd and Aaron Thomas. (Tr. at

808-13, 888-90.) Over the next two years, the gang sold crack cocaine from Waiters’ house. 6

(Id. at 888-97, 1192-93, 1754-58.) In July of 2009, a police officer stopped the petitioner for

running a stop sign; the petitioner had approximately 5 grams of crack cocaine and marijuana in

his car and was arrested. (Id. at 737-52.)

          On November 6, 2009, Waiters hosted two high-ranking members of the Gorilla

bloods—Tyreen Harley, a “GF” or “godfather” 7 from Brooklyn, and Joshua Demellier from

upstate New York. (Id. at 913-16.) Later that night, they went to a party at an unlicensed social

club in the Arlington neighborhood of Staten Island. (Id. at 1493-95, 1503-04.) Members from

the “Nine Trey Bloods,” a different faction, also attended the party, including Jermaine

Dickersen, a high-ranking member. (Id. at 1318-19, 1506-08.) At one point during the party,



5
    The defense did not present any evidence.
6
    The parties stipulated that on July 5, 2005, the petitioner, “represented by counsel,” admitted in “an
    official proceeding” that he “knowingly and unlawfully possessed . . . more than an eighth of an ounce”
    of cocaine. (Tr. at 1571.) In June of 2005, a detective in Staten Island stopped the petitioner’s car
    because it did not have a license plate; the petitioner handed the detective a forged temporary license
    plate. (Id. at 1390.) The detective arrested him and took him to the 112th precinct. The detective found
    27 small bags of crack cocaine in the petitioner’s shoe. (Id. at 1391-94.)
7
    The godfather is at the top of the Gorilla Bloods hierarchy, followed by the “high OG,” the “low OG,”
    five-star generals, four-star generals, and so on down to one-star generals, with soldiers at the bottom.
    (Tr. at 815, 826.)

                                                       3
Case 1:10-cr-00087-AMD Document 227 Filed 03/31/21 Page 4 of 26 PageID #: 4635




Dickersen and other members of the Nine Trey Bloods went to the back of the club to smoke

marijuana; members of the Gorilla Bloods group, including Waiters, Harley and Demellier, came

to the back area shortly after. (Id. at 1512-13.) Mangen, a Gorilla Blood, introduced Harley to

the Nine Trey Bloods as the “Big Homey,” a high-ranking member of the Gorilla Bloods. (Id. at

1515.) After exchanging Bloods handshakes, Dickersen “G-checked” Harley—asking him how

he obtained his rank, who initiated him and other facts about his membership to see if he was

“official.” (Id. at 1516-19.) Harley answered the questions, but in a cocky and aggressive way.

(Id. at 1520.) Harley returned to the party, but Dickersen was skeptical about his claimed rank

within the Bloods. (Id. at 1522-23.)

       About an hour later, Harley became angry and aggressive with a woman who spurned his

advances. He cursed at her as she walked away, and bumped into Elome Guinn, a member of the

Nine Trey Bloods, causing Guinn to spill his drink. (Id. at 1531-33.) They argued, and Harley

punched Guinn in the face. (Id. at 1536.) Guinn and other Nine Trey Bloods attacked Harley.

(Id. at 1536-37.) Other Gorilla Bloods tried to intervene, but Dickersen held them off. (Id. at

1537-38.)

       A second fight broke out when Demellier sucker punched Dion Nelson, a member of

Dickersen’s group. (Id.) Nelson and others punched Demellier, who pulled out a gravity knife

to defend himself. (Id. at 1540-41.) Nelson then shot Demellier, and the crowd fled the club.

(Id. at 1542.) Once outside, Harley berated the petitioner and the other Gorilla Bloods for not

coming to his aid. (Id. at 1547-49.)

       After the party broke up, Dickersen and others went to the nearby Holland Houses, and

then decided to get breakfast. (Id. at 536-40.) As they waited for a car, the petitioner and




                                                 4
Case 1:10-cr-00087-AMD Document 227 Filed 03/31/21 Page 5 of 26 PageID #: 4636




Waiters, both wearing dark clothing and hoods, approached from the parking lot. They opened

fire and killed Dickersen. (Id. at 541, 1579-80.)

       Police officers from the 120th precinct were at the social club and responded to the call for

shots fired. (Id. at 621.) As they approached the parking lot, a black Mercedes “took off

quickly, ran the stop sign at Holland and Benjamin, almost striking” one of the police cars. (Id.

at 704-05, 576-78.) The officers turned on their lights and tried to stop the Mercedes, which

turned back into the parking lot. (Id. at 624.) The car stopped for a moment and the petitioner

jumped out of the passenger side and ran towards the Holland Houses. (Id. at 626.) Officers

Pena and Aguillo chased the petitioner, who tripped over a cement stoop and fell, and dropped a

silver revolver. (Id. at 626-27, 1102-04.) The officers handcuffed him and secured the weapon.

(Id. at 627.) The petitioner was wearing a bulletproof, military-grade vest. (Id. at 627, 1105.)

       Meanwhile, the petitioner’s brother, who was driving the Mercedes, fled from the car

with an officer in pursuit. Waiters fell from the rear drivers’ side and dropped a 9 mm handgun.

(Id. at 668-69.) Officers tackled and handcuffed him. (Id. at 668-71, 1277.) Waiters was also

wearing camouflage military-grade bulletproof vests and was barefoot. (Id. at 581, 670-71.)

       Dickersen was pronounced dead at the hospital. (Id. at 777.) The medical examiner who

performed the autopsy removed a bullet from Dickersen’s body; the NYPD ballistics lab

matched the bullet to Waiters’ gun. (Id. at 781-85, 1926-29.)

III.   Jury Charge, Verdict and Sentencing

       In her charge to the jury, Judge Townes explained the elements of each count of the

indictment. In particular, Judge Townes listed each racketeering act, including distribution of

cocaine and cocaine base, murder, and conspiracy to murder. She also explained that to establish

a racketeering conspiracy, the government had to prove that the petitioner “participated in some



                                                    5
Case 1:10-cr-00087-AMD Document 227 Filed 03/31/21 Page 6 of 26 PageID #: 4637




manner in the overall objective of the conspiracy, and that the conspiracy involved . . . the

commission of two of the racketeering acts.” (Tr. at 2521.) In addition, she explained that the

jury was not required to find that the petitioner “personally participate[d]” in the murder to find

him guilty of the murder charge, so long as they found that each of the RICO elements existed

beyond a reasonable doubt. (Tr. at 2512.) Finally, Judge Townes instructed the jury that to find

the petitioner guilty of possession with intent to distribute, they must find that he “knowingly and

intentionally” joined a conspiracy with the intent to distribute a controlled substance. (Id. at

2539.)

         The jury convicted the petitioner of racketeering, racketeering conspiracy, murder in aid

of racketeering, conspiracy to commit murder in aid of racketeering, unlawful use and discharge

of a firearm, being a felon in possession of a firearm, conspiracy to distribute cocaine and

cocaine base, and possession of narcotics with intent to distribute. (Tr. at 2617-44.) Judge

Townes sentenced the petitioner to life imprisonment on each of the three top counts of the

indictment—racketeering, racketeering conspiracy and murder in aid of racketeering—and

concurrent terms of 120 months each for conspiracy to commit murder in aid of racketeering and

being a felon in possession of a firearm, 480 months for conspiracy to distribute cocaine and

cocaine base, 240 months for possession of narcotics with intent to distribute, and 60 months for

unlawful use of a firearm to run consecutively. (ECF No. 184 at 28-29.) The 60-month term

was to run consecutively to the other terms.

IV.      Second Circuit Appeal

         The petitioner, represented by counsel, appealed his conviction to the Second Circuit

Court of Appeals and made multiple claims. He argued that the evidence against him was

insufficient. He also objected to Judge Townes’ charge on aiding and abetting, and claimed that



                                                  6
Case 1:10-cr-00087-AMD Document 227 Filed 03/31/21 Page 7 of 26 PageID #: 4638




the government withheld evidence in violation of Brady in connection with the stop of the car in

which he was riding shortly after the murder and that the stop violated the Fourth Amendment.

United States v. Sebbern, 641 F. App’x at 20. He also challenged the admission of “letters and

phone calls made by [the petitioner] and Waiters after the arrest.” Id. He also claimed that the

cocaine seized from him in July of 2009 should have been suppressed, or that Judge Townes

should have instructed the jury on “mere possession” in connection with the charge of possession

with intent to distribute. Id.

        The Second Circuit affirmed the conviction, holding that “a rational juror could have

found that defendants planned to murder Dickersen, and that they did in fact murder him, in

order to placate or impress Harley, a high-ranking member of their gang who had recently

rebuked defendants for failing to oppose Dickersen at the party.” Id. at 20-21. The court also

rejected the petitioner’s other challenges.

                                          DISCUSSION

        28 U.S.C. § 2255 permits a “prisoner in custody under sentence of a court” to “move the

court which imposed the sentence to vacate, set aside or correct the sentence” on the “ground

that the sentence was imposed in violation of the Constitution or laws of the United States.” 28

U.S.C. § 2255(a). The Court “shall vacate and set the judgment aside” if the Court finds that

“there has been such a denial or infringement of the constitutional rights of the prisoner as to

render the judgment vulnerable to collateral attack.” § 2255(b). In ruling on a § 2255 motion,

the Court construes a pro se petitioner’s submissions liberally and interprets them “to raise the

strongest arguments that they suggest.” Fulton v. Goord, 591 F.3d 37, 43 (2d Cir. 2009)

(citations omitted).




                                                 7
Case 1:10-cr-00087-AMD Document 227 Filed 03/31/21 Page 8 of 26 PageID #: 4639




        “In general, a defendant is barred from collaterally challenging a conviction under

§ 2255 on a ground that he failed to raise on direct appeal.” United States v. Thorn, 659 F.3d

227, 231 (2d Cir. 2011) (citations omitted); see also Marone v. United States, 10 F.3d 65, 67 (2d

Cir. 1993) (“A § 2255 petition may not be used as a substitute for direct appeal.”) (citations

omitted). “An exception applies, however, if the defendant establishes (1) cause for the

procedural default and ensuing prejudice or (2) actual innocence.” Thorn, 659 F.3d at 231

(citations omitted).

       While “[n]egligence on the part of a prisoner’s postconviction attorney does not qualify

as ‘cause,’” Maples v. Thomas, 565 U.S. 266, 280 (2012) (citation omitted), “[i]neffective

assistance of appellate counsel may constitute cause for a procedural default,” Xiang v. United

States, No. 09-CV-7579, 2010 WL 3155052, at *4 (S.D.N.Y. Aug. 6, 2010) (citing Edwards v.

Carpenter, 529 U.S. 446, 451 (2000)). To establish appellate counsel’s ineffectiveness, the

petitioner must show “first, that appellate counsel committed errors so serious as to be

objectively unreasonable and, second, that the result of the proceeding would likely have been

different in the absence of counsel’s errors.” Id. (citing Strickland v. Washington, 466 U.S. 668,

687-88 (1984) (citation omitted)). The petitioner must establish that he suffered “actual

prejudice resulting from the errors of which he complains;” not the “possibility of prejudice,” but

that the errors “worked to his actual and substantial disadvantage.” United States v. Frady, 456

U.S. 152, 168-70 (1982) (emphasis in original). In the alternative, the petitioner may avoid

procedural default if he can show that he is actually innocent. Thorn, 659 F.3d at 231. “To

establish actual innocence, petitioner must demonstrate that, ‘in light of all the evidence,’ it is

more likely than not that no reasonable juror would have convicted him.” Bousley v. United




                                                  8
Case 1:10-cr-00087-AMD Document 227 Filed 03/31/21 Page 9 of 26 PageID #: 4640




States, 523 U.S. 614, 623 (1998) (quoting Schlup v. Delo, 513 U.S. 298, 327-28 (1995) (citation

omitted)).

       The petitioner asserts five grounds for habeas relief, none of which he raised on direct

appeal. He claims that his trial and appellate counsel were ineffective, that his sentence was

excessive, that Judge Townes’ jury instructions on the RICO charge and on possession with

intent to distribute were incorrect, and that United States v. Davis requires vacatur of his

conviction for the unlawful use of a firearm. Except for the ineffective assistance of counsel

claims, which “may be brought in a collateral proceeding under § 2255, whether or not the

petitioner could have raised [them] on direct appeal,” Massaro v. United States, 538 U.S. 500,

504 (2003), and his Davis claim, which he could not have made at the time of his appeal, the

petitioner is barred from challenging the other claims collaterally unless he can establish cause

and prejudice, or that he is actually innocent.

             a. Ineffective Assistance of Appellate Counsel

       A petitioner claiming that his lawyer was ineffective must meet the two-pronged test

articulated in Strickland v. Washington: (1) “that counsel’s representation fell below an objective

standard of reasonableness,” and (2) “that there is a reasonable probability that, but for counsel’s

unprofessional errors, the result of the proceeding would have been different.” 466 U.S. 668,

694 (1984). The Strickland standard applies to claims of ineffective assistance of appellate

counsel. See Claudio v. Scully, 982 F.2d 798, 803 (2d Cir. 1992) (“Although Strickland

addressed the constitutional standard for ineffective assistance of counsel in the trial counsel

context, our Circuit has also adopted the Strickland two-prong test in assessing the effectiveness

of appellate counsel.”) (citation omitted). Accordingly, the petitioner must show that (1) his




                                                  9
Case 1:10-cr-00087-AMD Document 227 Filed 03/31/21 Page 10 of 26 PageID #: 4641




 attorney’s performance was deficient, and (2) that this deficiency caused him prejudice.

 Strickland, 466 U.S. at 694.

        Under the first prong of Strickland, “[a] convicted petitioner . . . must identify the acts or

 omissions of counsel that are alleged not to have been the result of reasonable professional

 judgment.” Strickland, 466 U.S. at 690. “Judicial scrutiny of counsel’s performance must be

 highly deferential,” and courts “must indulge a strong presumption that counsel’s conduct falls

 within the wide range of reasonable professional assistance.” Id. at 689. “[R]elief may be

 warranted when a decision by counsel cannot be justified as a result of some kind of plausible

 trial strategy.” Jackson v. Leonardo, 162 F.3d 81, 85 (2d Cir. 1998) (citing Kimmelman v.

 Morrison, 477 U.S. 365, 385 (1986)).

        To satisfy the second prong, the petitioner must establish “a reasonable probability that,

 but for counsel’s unprofessional errors, the result of the proceeding would have been different.”

 Strickland, 466 U.S. at 694. “The level of prejudice the [petitioner] need demonstrate lies

 between prejudice that ‘had some conceivable effect’ and prejudice that ‘more likely than not

 altered the outcome in the case.’” Lindstadt v. Keane, 239 F.3d 191, 204 (2d Cir. 2001) (quoting

 Strickland, 466 U.S. at 693). “The benchmark for judging any claim of ineffectiveness must be

 whether counsel’s conduct so undermined the proper functioning of the adversarial process that

 the trial cannot be relied on as having produced a just result.” Strickland, 466 U.S. at 686.

        “As in all ineffective assistance of counsel claims, the movant must overcome a strong

 presumption that counsel exercised reasonable professional judgment: ‘Appellate counsel does

 not have a duty to raise all colorable claims on appeal; rather, counsel should use reasonable

 discretion to determine which claims constitute a defendant’s best arguments for obtaining a

 reversal of a conviction.’” Figueroa v. United States, No. 17-CV-9505, 2019 WL 6338420, at



                                                  10
Case 1:10-cr-00087-AMD Document 227 Filed 03/31/21 Page 11 of 26 PageID #: 4642




 *3 (S.D.N.Y. Nov. 26, 2019) (quoting Forte v. LaClair, 354 F. App’x 567, 569 (2d Cir. 2009)).

 An appellate attorney is ineffective for failing to raise a claim only if the petitioner shows that

 “counsel omitted significant and obvious issues while pursuing issues that were clearly and

 significantly weaker.” Forte, 354 F. App’x at 569 (quoting Mayo v. Henderson, 13 F.3d 528,

 533 (2d Cir. 1994)).

        The petitioner has multiple complaints about his appellate lawyer, none of which have

 merit. According to the petitioner, his appellate lawyer should have sought a rehearing en banc

 after the Second Circuit affirmed his conviction, on the theory that the evidence against him was

 insufficient. He also says that counsel should have challenged a “clerical error” in the record,

 indicating that the petitioner had pled guilty, and should have “investigate[d]” whether the

 charge of “unlawful use of a firearm” was voluntarily dismissed. None of these arguments meet

 the exacting Strickland standard.

        Appellate counsel’s decision not to request an en banc hearing was not ineffective. An

 “en banc hearing or rehearing is not favored and ordinarily will not be ordered unless” . . .

 consideration is necessary to secure or maintain uniformity of court’s decisions . . . [or] the

 proceeding involves a question of exceptional importance.” Fed. R. App. P. 35. The petitioner

 has not demonstrated “that there was any probability whatsoever that he would have been

 granted en banc review . . . [or] that the result of such review would have been different from the

 one on appeal. Peeler v. United States, 2005 WL 1719718, at *4 (D. Conn. July 22, 2005). The

 court considered the petitioner’s challenge to the sufficiency of the evidence and rejected it.

 Indeed, the Second Circuit explicitly stated that it viewed the “evidence as a whole,” and

 concluded that “a rational juror could have found that” the petitioner planned to murder

 Dickersen and carried out the murder “in order to placate or impress” a high-ranking member of



                                                   11
Case 1:10-cr-00087-AMD Document 227 Filed 03/31/21 Page 12 of 26 PageID #: 4643




 their gang. Sebbern, 641 F. App’x at 20. The petitioner does not point to any evidence that the

 Second Circuit overlooked that would have changed the court’s decision. The petitioner’s

 “appellate counsel was not ineffective for failing to seek a meritless en banc review.” Wee v.

 United States, 2015 WL 4939612, at *4 (S.D.N.Y. Aug. 19, 2015).

        Next, referring to a clerical error in the original judgment, which incorrectly stated that

 the petitioner pled guilty, the petitioner argues that his appellate lawyer should have “asked the

 court for correction of the erroneous judgment.” (ECF No. 199 at 39.) The petitioner’s trial

 counsel moved to amend the judgment to reflect that the petitioner was convicted by a jury and

 did not plead guilty; the court granted the motion and amended the judgment so that it accurately

 reflected the petitioner’s conviction after trial. (ECF Nos. 189, 192.) The Second Circuit noted

 the clerical error, and did not suggest that the district court committed any error in its correction.

 Sebbern, 641 F. App’x at 19 (“The judgments entered on August 29, 2014, incorrectly indicate

 that defendants pleaded guilty to several of the counts.”). In any event, the error was corrected,

 so there was no argument to be made. Torres v. McGrath, 407 F.Supp.2d 551, 562 (S.D.N.Y.

 2006) (the “failure to make a meritless argument does not amount to ineffective assistance.”

 (quotation omitted)).

        Finally, the petitioner claims that appellate counsel was “ineffective for failing to

 investigate [the] dismissed 924(c)(1)(A) ‘unlawful use of a firearm’” claim. (ECF No. 199 at

 40.) According to the petitioner, his “docket sheet” reflects that the government dismissed the

 fifth count against him; had appellate counsel investigated this dismissal, the petitioner argues,

 his sentence on that count would have been vacated. (Id.) In fact, the docket sheet does not

 reflect that the charge was dismissed; on the contrary, it states that Judge Townes sentenced the

 petitioner to 60 months on count five to run consecutively to all other counts. (See ECF No. 184



                                                   12
Case 1:10-cr-00087-AMD Document 227 Filed 03/31/21 Page 13 of 26 PageID #: 4644




 at 26.) The petitioner’s appellate counsel cannot be faulted for choosing not to advance or

 “investigate” a meritless claim.

             b. Ineffective Assistance of Trial Counsel

         The petitioner is not procedurally foreclosed from raising an ineffective assistance of trial

 counsel claim. See generally Massaro, 538 U.S. at 504 (“We hold that an ineffective-assistance-

 of-counsel claim may be brought in a collateral proceeding under § 2255, whether or not the

 petitioner could have raised the claim on direct appeal.”). Nevertheless, there is no merit to his

 complaints about trial counsel.

         To establish that his trial lawyer was ineffective, a petitioner must show (1) that his

 counsel’s performance was deficient and (2) that the deficient performance prejudiced the

 defense. Strickland, 466 U.S. 668, 687 (1984). The petitioner claims multiple deficiencies in his

 trial counsel’s representation, which can be grouped into different phases of the prosecution: (i)

 the indictment; (ii) the plea negotiations; (iii) the presentation of evidence at trial; (iv) the jury

 instructions; and (v) sentencing.

                     i. Indictment

         The petitioner argues that his trial counsel should have challenged the indictment. First,

 the petitioner argues that his indictment was “facially defective” because he was charged with

 “conspiracy to distribute and possession with intent to distribute,” but the indictment did not

 specifically “cite to 21 U.S.C. § 846,” which codifies conspiracy for drug-related offenses. (ECF

 No. 199 at 33.) However, the indictment cites both 21 U.S.C. § 841(a)(1), the substantive

 offense, and 21 U.S.C. § 846, the conspiracy charge. (ECF No. 85 at 5.) Thus, any challenge

 based on this argument would have failed.




                                                    13
Case 1:10-cr-00087-AMD Document 227 Filed 03/31/21 Page 14 of 26 PageID #: 4645




        Second, the petitioner argues he was subjected to “obvious double jeopardy” because the

 indictment charged him with conspiracy to distribute narcotics as a racketeering act and a

 separate charge of conspiracy to distribute controlled substances. (ECF No. 199 at 28-29.) The

 Double Jeopardy Clause provides that no person shall “be subject for the same offense to be

 twice put in jeopardy of life or limb” (U.S. Const., amend. V) and “confers its protections in

 three different situations—where there is a second prosecution for the same offense after

 acquittal of that offense; where there is a second prosecution for the same offense after

 conviction of the offense; and where there are multiple punishments for the same offense.”

 United States v. Estrada, 320 F.3d 173, 180 (2d Cir. 2003). None of those situations applies to

 this case. The petitioner was not subjected to successive trials for the same offense, or to

 multiple punishments for the same offense. Racketeering, for which conspiracy to distribute

 narcotics was a predicate act, and conspiring to distribute controlled substances are separate

 offenses. Accordingly, his trial counsel could not have challenged the indictment on that ground.

        The petitioner next argues that his trial counsel should have moved to dismiss the

 indictment on speedy trial grounds. (ECF No. 199 at 27.) The petitioner was arrested on

 November 7, 2009 on state charges and held in state custody; he was transferred into federal

 custody pursuant to a writ of habeas corpus ad testificandum on December 22, 2009. The federal

 indictment in this case was filed on February 9, 2010, and the petitioner was arraigned and

 indicted on February 25, 2010. (ECF Nos. 1, 4.) According to the petitioner, the indictment

 should have been dismissed on speedy trial grounds because there was a delay of “approximately

 60 days” between his arrest by a New York City detective and the federal indictment. (ECF No.

 199 at 27.) The Speedy Trial Act requires the government to indict or release a defendant within

 thirty days of his arrest. 18 U.S.C. § 3161(b). However, a “defendant does not become an



                                                  14
Case 1:10-cr-00087-AMD Document 227 Filed 03/31/21 Page 15 of 26 PageID #: 4646




 ‘accused’ for Speedy Trial Act purposes until he is under federal arrest.” United States v. Lai

 Ming Tanu, 589 F.2d 82, 88 (2d Cir. 1978). The transfer of a defendant from a state facility to a

 federal facility pursuant to a writ ad testificandum does not constitute a “federal arrest” under the

 Act. United States v. Jones, 129 F.3d 718, 721 (2d Cir. 1997). “The Act does not afford

 protection if the deprivation of liberty—however labelled—is for a reason other than requiring

 the defendant to answer to federal criminal charges.” Id. The petitioner did not face federal

 charges until February 9, 2010. He was indicted and arraigned 16 days later, well within the

 time required by the Speedy Trial Act. Thus, a motion to dismiss the indictment on speedy trial

 grounds would not have been successful. 8

           Finally, the petitioner claims that his trial counsel should have “challenged” the felon in

 possession of a firearm charge (18 U.S.C. § 922(g)), but does not explain what the nature of this

 challenge should have been. (ECF No. 199 at 29.) There was no basis to challenge the charge.

                       ii. Plea Negotiations

           The petitioner faults his trial lawyer’s advice during plea negotiations. (ECF No. 199 at

 17.) According to the petitioner, his attorney advised him to plead guilty to a “1 count

 indictment” that charged him with “conspiracy to distribute 28 grams or more.” (ECF No. 199 at

 18.) Counsel explained that the guidelines sentence was 360 months, but that he would argue for

 a reduced sentence based on “mitigating factors;” the petitioner agreed to take the plea. (Id.) At

 an October 2, 2012 hearing, the magistrate judge informed the petitioner that the applicable




 8
     Even if there had been a delay between his federal arrest and indictment, it would not result in an
     automatic dismissal. United States v. Rivera, 2009 WL 1942548, at *2 (D. Conn. July 1, 2009) (finding
     that the “circumstances surrounding the [56-day] delay [were] insufficient to warrant dismissal”);
     United States v. Mora, 2005 WL 1354042, at *6 (S.D.N.Y. June 7, 2005) (delay of sixty-five days did
     not warrant dismissal with prejudice because charged crime was sufficiently serious and delay was not
     the result of bad faith).

                                                     15
Case 1:10-cr-00087-AMD Document 227 Filed 03/31/21 Page 16 of 26 PageID #: 4647




 guideline sentence was a life sentence because of the petitioner’s criminal history. (Id. at 19.)

 The petitioner “became ill,” and the hearing ended without a plea. (Id.)

         “The decision whether to plead guilty or contest a criminal charge is ordinarily the most

 important single decision in a criminal case . . . [and] counsel may and must give the client the

 benefit of counsel’s professional advice on this crucial decision.” United States v. Gordon, 156

 F.3d 376, 380 (2d Cir.1998) (citation omitted). “In this Circuit, a defendant claiming ineffective

 assistance regarding plea negotiations must provide some objective evidence that counsel’s

 errors made a difference in his decisions with respect to the plea agreement.” United States v.

 Moore, 228 F. Supp. 2d 75, 80 (D. Conn. 2002), aff’d, 174 F. App’x 603 (2d Cir. 2006). See

 also Goodwin v. Duncan, 668 F. Supp. 2d 509, 519 (W.D.N.Y. 2009) (“In the context of the

 assistance of counsel with respect to the failure to properly advise regarding a guilty plea, a

 petitioner must show that but for counsel’s deficient performance, there exists a reasonable

 probability that he would have made a different decision regarding the guilty plea.”).

         The petitioner has not demonstrated that he suffered any prejudice, even if his lawyer

 made a mistake about the sentence that he would face if he pled guilty, because the petitioner did

 not plead guilty. As soon as the magistrate judge advised him that the guidelines sentence was

 life in prison, he opted to go to trial before a jury. Thus, there is no basis for an ineffective

 assistance of counsel claim.

                    iii. Evidence

         The petitioner lodges numerous complaints about his trial counsel’s strategic choices

 during the trial. None of these claims satisfy the exacting Strickland standard.

         First, the petitioner contends that his trial counsel should have called additional witnesses

 who would have testified about his arrest on July 15, 2009, when he was arrested with 27 bags of



                                                   16
Case 1:10-cr-00087-AMD Document 227 Filed 03/31/21 Page 17 of 26 PageID #: 4648




 crack cocaine. 9 (ECF No. 199 at 15-16.) According to the petitioner, these witnesses, including

 his grandfather, would have testified that the arresting officer’s stop of the petitioner’s car was

 pretextual, and that the officer “assaulted” him. (Id.) “The decision whether to call any

 witnesses on behalf of the [petitioner], and if so which witnesses to call, is a tactical decision of

 the sort engaged in by defense attorneys in almost every trial.” United States v. Nersesian, 824

 F.2d 1294, 1321 (2d Cir. 1987), cert. denied, 484 U.S. 958 (1987); see also United States v.

 DeJesus, 57 F. App’x 474, 478 (2d Cir. 2003) (“Because of [its] inherently tactical nature, the

 decision not to call a particular witness generally should not be disturbed.”). To succeed on a

 claim of ineffective assistance of counsel, a “petitioner may not merely allege that certain

 witnesses might have supplied relevant testimony, but must state exactly what testimony they

 would have supplied and how such testimony would have changed the result.” Edmonds v.

 Purdy, 2009 WL 483189, at *19 (S.D.N.Y. Feb. 26, 2009). The petitioner has not met this

 burden. Even assuming that these witnesses would have testified as the petitioner says they

 would have on this relatively minor point, there is no possibility that the outcome of the trial

 would have been different.

           The petitioner also argues that counsel should have put the blame on the petitioner’s

 brother, Jontel Sebbern; the petitioner says that the evidence allowed “the jury to infer that Mr.

 Sebbern’s brother was a culpable 3rd party to the crime who nonetheless escaped federal

 prosecution.” (ECF No. 199 at 21-22.) The petitioner challenges a strategic decision that was

 not “so lacking in justification that there was an error well understood and comprehended in

 existing law beyond any possibility for fair minded disagreement.” Harrington v. Richter, 562

 U.S. 86, 103 (2011). Members of the Bloods testified that Jontel Sebbern was “not involved in



 9
     This evidence was introduced in connection with the charge of possession with intent to distribute.
                                                       17
Case 1:10-cr-00087-AMD Document 227 Filed 03/31/21 Page 18 of 26 PageID #: 4649




 any gang activity” nor in “the sale of any drugs.” (Tr. at 1823.) In any event, the fact that Jontel

 Sebbern was not also charged for his role would not have changed the evidence against the

 petitioner, which established his role in the murder.

            The petitioner also argues that his trial counsel should have objected to the testimony of

 the government’s firearms expert, who concluded that he “matched a bullet and casing to a

 particular gun to a reasonable degree of ballistic certainty.” (ECF No. 199 at 25.) The petitioner

 argues that this characterization was misleading, and that the expert should have testified only

 that the ballistic comparisons were “more likely than not” to be accurate. (Id.) Any such

 objection at trial would have been fruitless. As an initial matter, the petitioner’s counsel moved

 to preclude the expert’s testimony, and that motion was denied. (ECF Nos. 60, 61.) Moreover, a

 ballistic expert is permitted “to testify that he reached his conclusions to a reasonable degree of

 certainty in the field of ballistics.” United States v. Gil, 2017 WL 689719, at *1 (2d Cir. Feb. 21,

 2017). See also United States v. Ashburn, 88 F. Supp. 3d 239, 249 (E.D.N.Y. 2015) (holding

 that “the court will limit [the ballistics expert] to stating that his conclusions were reached to a

 ‘reasonable degree of ballistics certainty’ or a ‘reasonable degree of certainty in the ballistics

 field’”). 10

            The petitioner also takes issue with a stipulation to which his counsel agreed. After the

 prosecution established that the petitioner possessed 27 bags of crack cocaine on July 15, 2009,

 the parties stipulated that the petitioner was arrested with 5.1 grams of cocaine. (Tr. at 751-52.)




 10
      The petitioner also claims that his counsel’s “concession of the alleged murder weapon” during opening
      arguments was “detrimental . . . as it allowed the jury to consider guilt without hearing a qualified
      expert testify to the means and methods of firearms examinations or how their conclusions are met.”
      (ECF No. 199 at 23.) However, the jury heard from a firearms expert and a DNA expert, who
      established that the petitioner’s DNA was found on the weapon that he dropped as he tried to flee the
      police. (Tr. at 1293.)

                                                      18
Case 1:10-cr-00087-AMD Document 227 Filed 03/31/21 Page 19 of 26 PageID #: 4650




 The petitioner argues that this stipulation violated his Sixth Amendment right to confrontation

 because he was not able to cross examine the forensic lab analyst who tested the substance to

 confirm it was cocaine. (ECF No. 199 at 26-27.)

        That the petitioner’s counsel “agreed to stipulations with the government about key facts

 is not a valid basis for a Strickland claim.” Wallace v. United States, 2021 WL 51414, at *3

 (S.D.N.Y. Jan. 5, 2021). There is “no indication that these stipulations, or the acknowledgement

 to the jury that certain facts were not contested, were objectively unreasonable decisions, or that

 they prejudiced [the petitioner] in any way.” Id. Indeed, laboratory evidence confirmed that the

 petitioner possessed cocaine in 2009. Counsel’s decision to stipulate to these easily provable

 facts instead of requiring witnesses to testify about them was a sound strategic decision.

 “Actions or omissions that ‘might be considered sound trial strategy’ do not constitute

 ineffective assistance.” United States v. Berkovich, 168 F.3d 64, 67 (2d Cir. 1999) (quoting

 Strickland, 466 U.S. at 689).

                   iv. Jury Instructions

        Next, the petitioner claims that counsel should have objected to aspects of Judge Townes’

 jury charge: her instructions on racketeering, and on the burden of proof. He also argues that

 counsel should have objected to language on the verdict sheet. There was no basis for objection.

        First, the petitioner faults his trial counsel for failing to challenge the district court’s

 instruction about racketeering conspiracy; he argues that the court should have included

 “identifiable acts” as an element of a racketeering offense. (ECF No. 199 at 30.) Judge Townes

 listed the racketeering acts charged in the indictment, including distribution of cocaine and

 cocaine base, murder, and conspiracy to murder and instructed the jury that to find the petitioner

 guilty of racketeering conspiracy, the government must prove that the petitioner “participated in



                                                   19
Case 1:10-cr-00087-AMD Document 227 Filed 03/31/21 Page 20 of 26 PageID #: 4651




 some manner in the overall objective of the conspiracy, and that the conspiracy involved . . . the

 commission of two of the racketeering acts charged in Count One.” (Tr. at 2498-99, 2521.)

 Judge Townes’ charge was a correct statement of the law, and there was no basis for counsel to

 challenge it.

        Second, the petitioner claims Judge Townes’ instruction on intent in connection with the

 charge of conspiracy with intent to distribute controlled substances was “ambiguous,”

 “erroneously diminished the burden on the government” and “did not allow for the jury to find

 that the petitioner had the requisite scienter” with respect to his intent to distribute. (ECF No.

 199 at 31-32.) Again, Judge Townes’ instruction was correct. She explained that the jury must

 find that the petitioner “knowingly and intentionally” joined a conspiracy with the intent of

 distributing a controlled substance. (Tr. at 2539.)

        Finally, the petitioner argues that his trial counsel should have objected to the wording of

 the verdict sheet. In particular, the petitioner challenges “the district court’s omission of

 brandishing” from the firearms possession charge. (ECF No. 199 at 34.) A verdict form should

 be construed together with its attendant jury instructions. See Smith v. Spisak, 558 U.S. 139,

 145-49 (2010). Judge Townes instructed the jury that they must find that the petitioner

 knowingly and intentionally possessed a firearm that was “brandished and discharged.” (Tr. at

 2533.) Because the court explained the elements of the offense in the jury instructions, there was

 no need to include the word “brandishing” on the verdict sheet and any objection based on this

 argument would have been futile. United States v. Pforzheimer, 826 F.2d 200, 205 (2d Cir.

 1987) (“a jury is presumed to act logically and follow the court’s instructions”); United States v.

 Brown, 669 F.3d 10, 31 (1st Cir.2012) (reviewing verdict form “as a whole, in conjunction with

 the jury instructions, in order to determine whether the issues were fairly presented to the jury”



                                                  20
Case 1:10-cr-00087-AMD Document 227 Filed 03/31/21 Page 21 of 26 PageID #: 4652




 because “a district court need not reiterate all of the elements of a crime in a verdict form if they

 were properly set forth in the jury instructions”).

                    v. Sentencing

        Finally, the petitioner says that his lawyer should have objected “to the district court’s

 misinterpretation of the record and unreasonable fact finding at sentencing.” (ECF No. 199 at

 35.) During sentencing, Judge Townes recited the pertinent facts of the petitioner’s case,

 including that “four people and the defendant” fled after the murder. (ECF No. 184 at 13.)

        According to the petitioner, Judge Townes “relied on inadmissible hearsay and

 misapprehensions of the record” and considered “uncorroborated government witness testimony

 and erroneously stated that the only persons who were a part of their drug sales were members of

 the enterprise.” (Id.) Since the jury convicted the petitioner of racketeering, it was appropriate

 for Judge Townes to consider all relevant information, even if it was not proven at trial, so long

 as the government proved the additional information by a preponderance of the evidence. United

 States v. Lee, 818 F.2d 1052, 1053 (2d Cir.1987). Accordingly, any objection during sentencing

 would have been futile.

            c. United States v. Davis Claim

        The petitioner claims that his firearms conviction under 18 U.S.C. § 924 must be vacated

 in light of the Supreme Court’s holding in United States v. Davis. (ECF No. 214.) Section

 924(c)(1)(A)(ii) provides, in relevant part:

                [A]ny person who, during and in relation to any crime of violence or drug
                trafficking crime (including a crime of violence or drug trafficking crime that
                provides for an enhanced punishment if committed by the use of a deadly or
                dangerous weapon or device) for which the person may be prosecuted in a court
                of the United States, uses or carries a firearm, or who, in furtherance of any such
                crime, possesses a firearm, shall, in addition to the punishment provided for such
                crime of violence or drug trafficking crime . . . if the firearm is brandished, be
                sentenced to a term of imprisonment of not less than 7 years . . . .

                                                  21
Case 1:10-cr-00087-AMD Document 227 Filed 03/31/21 Page 22 of 26 PageID #: 4653




 Section 924(c)(3) defines a “crime of violence” as “an offense that is a felony and”

                (A) has as an element the use, attempted use, or threatened use of physical force
                against the person or property of another, or

                (B) that by its nature, involves a substantial risk that physical force against the
                person or property of another may be used in the course of committing the
                offense.

 Subsection (A) is “the elements clause” and subsection (B) is “the residual clause.” In Davis, the

 Court found that subsection (B), the residual clause, was unconstitutionally vague. United States

 v. Davis, 139 S. Ct. 2319, 2325-26 (2019). In order for a conviction under 18 U.S.C. § 924(c) to

 stand, therefore, the predicate offense must be a “crime of violence” as defined by the elements

 clause, 18 U.S.C. § 924(c)(3)(A). The petitioner argues that one of his convictions—

 racketeering conspiracy—does not constitute a “crime of violence.”

        The petitioner is correct that under Davis, “a racketeering conspiracy, defined by its

 elements, is not inherently a crime of violence.” Benjamin v. United States, 2020 WL 4887054,

 at *2 (S.D.N.Y. Aug. 20, 2020). “The predicate offenses that participants in a racketeering

 conspiracy may engage in can encompass, for example, fraud offenses, which do not have the

 use of force as an element.” Id. But the petitioner was convicted not only of racketeering and

 racketeering conspiracy, but murder in aid of racketeering and conspiracy to murder in aid of

 racketeering. Judge Townes instructed the jury that these charges were “crimes of violence” for

 the purposes of § 924(c). (Tr. at 2534.)

        Courts in this district have consistently held that “murder in aid of racketeering under

 N.Y. Penal Law § 125.25 and 18 U.S.C. § 1959(a)(1) . . . meets the definition of crime of

 violence under § 924(c)(3)(A) (the elements clause),” because “[i]t ‘has as an element the use,

 attempted use or threatened use of physical force against the person or property of another.’”



                                                  22
Case 1:10-cr-00087-AMD Document 227 Filed 03/31/21 Page 23 of 26 PageID #: 4654




 Lagos v. United States, 2019 WL 6702578, at *1 (S.D.N.Y. Feb. 28, 2019); accord Boykin v.

 United States, 2020 WL 774293, at *8 (S.D.N.Y. Feb. 18, 2020) (“Given the Supreme Court’s

 conclusion that the intentional causation of bodily injury necessarily involves the use of physical

 force, it is impossible not to conclude that the intentional causation of death, as required by N.Y.

 Penal Law § 125.25(1), necessarily involves the use of physical force.” (internal quotation marks

 and citation omitted)); United States v. Erbo, 2020 WL 6802946, at *3 (S.D.N.Y. Nov. 19, 2020)

 (holding that murder in aid of racketeering is a crime of violence). See also United States v.

 Sierra, 782 F. App’x 16, 20 (2d Cir. 2019) (summary order) (Murder “is a crime involving the

 use of [physical] force. . . . Accordingly, defendant’s convictions are crimes of violence within

 the meaning of 18 U.S.C. § 924(c).”). “Thus, even if RICO conspiracy is no longer a crime of

 violence, another predicate crime remains.” Speed v. United States, 2020 WL 7028814, at *6

 (S.D.N.Y. Nov. 30, 2020).

          In short, murder is a crime of violence. Thus, murder in aid of racketeering is also a

 crime of violence. See Frazier v. United States, 2021 WL 111638, at *4 (S.D.N.Y. Jan. 12,

 2021).

             d. Remaining Claims

          As explained above, the remaining claims are barred because the petitioner did not raise

 them on direct appeal, and has not shown cause and prejudice that would excuse the procedural

 default. In any event, none of the remaining claims have merit.

                      i. Jury Instructions

          The petitioner objects to two jury instructions. First, he claims that Judge Townes should

 have instructed the jury on simple possession as a lesser included offense of possession with

 intent to distribute. (ECF No. 199 at 43.) “Neither the Supreme Court nor [the Second] Circuit



                                                  23
Case 1:10-cr-00087-AMD Document 227 Filed 03/31/21 Page 24 of 26 PageID #: 4655




 has decided whether the failure to instruct the jury on lesser included offenses in noncapital cases

 is a constitutional issue that may be considered on a habeas petition.” Knapp v. Leonardo, 46

 F.3d 170, 179 (2d Cir.1995) (citing Rice v. Hoke, 846 F.2d 160, 164-65 (2d Cir. 1988)); accord

 Jones v. Hoffman, 86 F.3d 46, 48 (2d Cir.1996) (per curiam). “Because there exists no Supreme

 Court precedent regarding this question” the court’s decision not to include a lesser offense could

 not “have been contrary to, or an unreasonable interpretation of, law established by the Supreme

 Court.” Robinson v. Artus, 674 F. Supp. 2d 435, 446 (W.D.N.Y. 2009), adhered to (Jan. 11,

 2010).

          Second, the petitioner claims that the district court gave an “erroneous Pinkerton

 instruction” which “relieved the burden of the government to prove each essential element of the

 RICO charge.” (ECF No. 199 at 45.) Judge Townes instructed the jury that they could find the

 petitioner guilty of the substantive offense of “conspiring to murder Jermaine Dickersen” as long

 as the government proved each element of the conspiracy. (Tr. at 2509.) The petitioner objects

 to the court’s instruction that “if you find all five [of the RICO elements] to exist beyond a

 reasonable doubt, then you may find [the] defendant guilty of the murder charged in

 Racketeering Act 3(a), even though he did not personally participate in the acts constituting the

 murder, aided or abet another person in its commission, or have actual knowledge of it.” (Tr. at

 2512.) The petitioner alleges that this instruction “diminished the element of intent.” Judge

 Townes’ instruction was correct. “A Pinkerton instruction allows a jury to find a defendant

 guilty on a substantive count without specific evidence that he committed the act charged if it is

 clear that the offense had been committed, that it had been committed in the furtherance of an

 unlawful conspiracy, and that the defendant was a member of that conspiracy.” United States v.




                                                  24
Case 1:10-cr-00087-AMD Document 227 Filed 03/31/21 Page 25 of 26 PageID #: 4656




 Gallerani, 68 F.3d 611, 620 (2d Cir. 1995) (internal quotations and citation omitted). The jury

 instruction in this case was proper.

                     ii. Sentencing

         Finally, the petitioner claims that the district court sentenced him “beyond the statutory

 maximum of 20 years under Count 2 racketeering conspiracy, without the jury finding facts

 beyond a reasonable doubt.” (ECF No. 199 at 41.) He claims that the verdict form should have

 required the jury to “identify which acts formed the basis of the [racketeering conspiracy]

 verdict.” (Id.)

         As explained above, it is well-settled that a verdict form should be construed together

 with its attendant jury instructions. See Spisak, 558 U.S. at 145-49 (2010); Pforzheimer, 826

 F.2d at 204-05 (2d Cir.1987) (“It is a fundamental proposition that a jury is presumed to follow

 the instructions of the trial judge . . . .”). Moreover, juries are presumed to deliberate logically

 and adhere to a district court’s instructions. Pforzheimer, 826 F.2d at 205 (“a jury is presumed to

 act logically and follow the court's instructions”); accord United States v. Brown, 669 F.3d 10,

 31 (1st Cir.2012) (reviewing verdict form “as a whole, in conjunction with the jury instructions,

 in order to determine whether the issues were fairly presented to the jury” because “a district

 court need not reiterate all of the elements of a crime in a verdict form if they were properly set

 forth in the jury instructions”).

         Judge Townes charged the jury that it must find that the “defendant agreed to participate

 in the enterprise with the knowledge and intent that at least one member of the racketeering

 conspiracy . . . would commit at least two racketeering acts in the conduct of the affairs of the

 enterprise.” (Tr. at 2521.) A racketeering conspiracy charge “need not specify the predicate or

 racketeering acts that the defendants agreed would be committed, it is sufficient to allege and



                                                   25
Case 1:10-cr-00087-AMD Document 227 Filed 03/31/21 Page 26 of 26 PageID #: 4657




 prove that the defendants agreed to the commission of multiple violations of a specific statutory

 provision that qualifies as RICO racketeering activity.” United States v. Applins, 637 F.3d 59, 81

 (2d Cir. 2011), cert. denied, 132 S. Ct. 816 (2011) (internal citations omitted). To prove a

 defendant’s membership in the agreement, the government does not have to prove that he

 committed or agreed to commit any of the charged predicate acts as long as the government

 proves that he participated in some manner in the overall objective of the conspiracy. United

 States v. Yannotti, 541 F.3d 112, 129 (2d Cir. 2008) (citing L. Sand, et al. Modern Federal Jury

 Instructions, (Criminal) Inst. 52-32 (2000) (“the government must prove that two of these acts

 were, or were intended to be, committed as part of the conspiracy, although it need not prove that

 defendant committed or agreed to commit any of these acts as long as the government proves

 that defendant participated in some manner in the overall objective of the conspiracy”)). In

 short, Judge Townes’ charge accurately stated the law.

                                          CONCLUSION

        The petition for writ of habeas corpus is denied in its entirety. The case is dismissed. A

 certificate of appealability will not be issued. See 28 U.S.C. § 2253(c).




 SO ORDERED.

                                                        s/Ann M. Donnelly
                                                      ___________________________
                                                      ANN M. DONNELLY
                                                      United States District Judge


 Dated: Brooklyn, New York
        March 31, 2021




                                                 26
